DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-12, none of the prior art teaches or suggests, alone or in combination, a computer-implemented method to fabricate a quantum computing device, the method comprising: wherein the forming of the second chip comprises deposition of connection structures onto a subset of the second set of pads using a mask that blocks deposition onto an unused pad of the second set of pads, the unused pad being associated with a first Josephson junction of the set of Josephson junctions that fails to satisfy a frequency collision separation threshold
With respect to claims 13-24, none of the prior art teaches or suggests, alone or in combination, a superconductor fabrication system comprising a lithography component, the superconductor fabrication system when operated on at least one die to fabricate a quantum computing device performing operations comprising: wherein the forming of the second chip comprises deposition of connection structures onto a subset of the second set of pads using a mask that blocks deposition onto an unused pad of the second set of pads, the unused pad being associated with a first Josephson junction of the set of Josephson junctions that fails to satisfy a frequency collision separation threshold. 
With respect to claims 25, none of the prior art teaches or suggests, alone or in combination, a computer-implemented method to fabricate a quantum processor, the method comprising: forming a second chip having a second substrate, a second set of pads disposed on the second substrate opposite the first set of pads, wherein the forming of the second chip comprises deposition of connection structures onto a subset of the second set of pads using a mask that blocks deposition onto an unused pad of the second set of pads, the unused pad being associated with a first Josephson junction of the set of Josephson junctions that fails to satisfy a frequency collision separation threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818